DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program” is non-statutory subject matter. The Examiner recommends claiming a “non-transitory computer-readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinney et al. U.S. PGPub 2019/0180603.
Regarding claims 1 and 10, Kinney discloses an integrated control method for multiple home appliances using artificial intelligence, the method comprising: transmitting use information or state 
 	Regarding claims 2 and 11, Kinney discloses the method of claim 1, wherein the transmitting of the use information or the state information of the user terminal to the server comprises patterning, by the user terminal, information on a time when the user terminal is used and providing the patterned information to the server (e.g. pg. 6, ¶52 and 58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶11-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F), and the determining of the type of the integrated control mode comprises determining the type of the integrated control mode to be a wake-up mode or a sleep mode based on the patterned information 
 	Regarding claims 3 and 12, Kinney discloses the method of claim 2, wherein the information on the time when the user terminal is used includes any one among: mobile information (e.g. user activity) representing a time when a user uses the user terminal and a type of application used at the time (e.g. pg. 6, ¶52 and 58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶11-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F); and use information of the multiple home appliances that the user uses (e.g. pg. 6, ¶52 and 58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶11-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claims 4 and 13, Kinney discloses the method of claim 3, wherein the patterning of the information on a time when the user terminal is used comprises estimating a wake-up time or a bedtime from the mobile information and comparing the wake-up time or the bedtime estimated from the mobile information with a wake-up time or a bedtime estimated from the use information of the multiple home appliances (e.g. pg. 6, ¶52 and 58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶11-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claims 5 and 14, Kinney discloses the method of claim 1, wherein the state information of the user terminal includes position information of a user, and the determining of the type of the integrated control mode and whether to start the integrated control mode comprises starting an away mode when the user terminal deviates from a predetermined position for a predetermined time or longer based on the position information of the user (e.g. pg. 18, ¶174-175; Fig. 4E). 
 	Regarding claims 6 and 15, Kinney discloses the method of claim 1, wherein the controlling, by the user terminal, of the multiple home appliances based on the multiple control commands comprises 
 	Regarding claims 7 and 16, Kinney discloses the method of claim 1, wherein the controlling, by the user terminal, of the multiple home appliances based on the multiple control commands comprises: receiving a user input (e.g. guest input) by using the user terminal (e.g. pg. 18, ¶167-173; Fig. 4D); determining whether the user input is an input for changing the determined integrated control mode (e.g. changed user activity) (e.g. pg. 18, ¶167-173; Fig. 4D); generating, when a result of the determination is that the user input is the input for changing the integrated control mode, multiple control commands corresponding to a changed integrated control mode (e.g. pg. 18, ¶167-173; Fig. 4D); and controlling the multiple home appliances with the generated multiple control commands (e.g. pg. 18, ¶167-173; Fig. 4D). 
 	Regarding claims 8 and 17, Kinney discloses the method of claim 7, wherein the server generates or modifies, based on the changed integrated control mode, a user preference characteristic learning model for the integrated control mode for the multiple home appliances (e.g. pg. 6, ¶52 and 58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶11-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F). 
 	Regarding claim 9, Kinney discloses a computer program stored on a computer-readable recording medium to execute the method of claim 1 by using a computer (e.g. pg. 6, ¶52 and 58; pg. 7, ¶61; pg. 11, ¶100; pg. 13, ¶11-114; pg. 14, ¶127; pg. 15, ¶137-138; pg. 16-17, ¶150, 152-153, 156, 161 and 164; pg. 18, ¶164-166 and 169; Fig. 1-3B and 4C-4F).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
September 13, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116